UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON DC 20549 SCHEDULE 13D/A Amendment No. 5 Under the Securities Exchange Act of 1934 INTREorg Systems, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 46 (CUSIP Number) C.E. MCMILLAN FAMILY TRUST and HARRY MCMILLAN, MANAGER AND TRUSTEE 1224 N. Hwy 377, Ste 303, PMB 56 Roanoke, TX 76262 (817)491-9733 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 17, 2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of ss.ss. 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.[] Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid 0MB control number. CUSIP No. 46122B 10 1
